DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9, 10 and 13-16 in the reply filed on February 10, 2021 is acknowledged. Claims 11 and 12 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “when the refrigerant flows out from the outlet as a liquid refrigerant in a subcooled state, a subcooling area…, an upwind outlet-side space…, and an upwind upstream-
Claim 9 recites “an upwind upstream-side space that is the first header space or the second header space that is disposed on an upstream side of a flow of the refrigerant at the upwind outlet-side space”. This limitation is unclear because of the phrase “at the upwind outlet-side space”, which suggests that the two spaces are provided in the same header space. It is unclear if the upwind upstream-side space is positioned just prior to the upwind outlet-side space within the first header space or the second header space or if the two spaces are provided within separate headers as shown in the drawings.
Claims 10 and 11 recite the limitation "the flat tubes" in line 2.  There is insufficient antecedent basis for this limitation in the claims since it is unclear if the limitation applies to the upwind heat-exchanging unit, the downwind heat-exchanging unit, or both.
In claims 10 and 11, lines 2-3, “and third flat tubes, in the upwind heat-exchanging unit” should be amended to recite --and third flat tubes; in the upwind heat-exchanging unit-- with a semicolon to separate the two limitations.
Claim 12 depends on claim 9, but claim 12 recites “an upwind seventh space”, “an upwind eighth space”, “an upwind ninth space”, and “an upwind tenth space”. There is 
Claims 13-16 are rejected for the incorporation of the above due to their dependency on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US 5,529,116, herein Sasaki).
In regards to claim 9, Sasaki discloses
A heat exchanger (Fig.1) in which a refrigerant that flows in from a first inlet (at bottom of header 3) and a second inlet (connected to pipe 40) exchanges heat with air flow (W) and flows out from an outlet (connected to pipe 50), the heat exchanger comprising:
an upwind heat-exchanging unit (A);
a downwind heat-exchanging unit (B) that comprises the second inlet and is disposed beside the upwind heat-exchanging unit on a downwind side of the upwind heat-exchanging unit (Fig.1); and

wherein the upwind heat-exchanging unit and the downwind heat-exchanging unit each comprise:
a first header (3, 24) comprising a first header space in the first header;
a second header (4, 23) comprising a second header space in the second header; and
flat tubes (1, 21) that are connected to the first header and the second header and disposed side by side in a longitudinal direction of the first header and the second header, wherein the first header space and the second header space communicate with each other via the flat tubes,
when the refrigerant flows out from the outlet as a liquid refrigerant in a subcooled state, a subcooling area (formed by tubes 1 on the upper portion of heat exchanger A) in which the liquid refrigerant flows, an upwind outlet-side space (upper portion of header 3) that is the first header space or the second header space that communicates with the outlet, and an upwind upstream-side space (upper portion of header 4) that is the first header space or the second header space that is disposed on an upstream side of a flow of the refrigerant at the upwind outlet-side space are formed in the upwind heat-exchanging unit (Fig.1), and
a downwind downstream-side space (bottom of header 23) and the upwind upstream-side space communicate with each other via the refrigerant flow path, wherein the downwind 
In regards to claim 13, Sasaki discloses that when a gas refrigerant in a superheated state that flows in from the first inlet or the second inlet exchanges heat with the air flow and flows out from the outlet as the liquid refrigerant (col.8 lines 5-21), the gas refrigerant in the superheated state flows in a superheating area in each of the upwind heat-exchanging unit and the downwind heat-exchanging unit (bottom of heat exchanger A and top and bottom of heat exchanger B), and a direction of flow of the gas refrigerant that flows through the superheating area of the upwind heat-exchanging unit is opposite to a direction of flow of the gas refrigerant that flows through the superheating area of the downwind heat-exchanging unit (between the two bottoms of the heat exchangers A and B).

Claims 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2016/0327343, herein Hwang).
In regards to claim 9, Hwang discloses
A heat exchanger (Fig.4) in which a refrigerant that flows in from a first inlet (25b) and a second inlet (22) exchanges heat with air flow and flows out from an outlet (24), the heat exchanger comprising:
an upwind heat-exchanging unit (40)
a downwind heat-exchanging unit (30) that comprises the second inlet and is disposed beside the upwind heat-exchanging unit on a downwind side of the upwind heat-exchanging unit (Fig.4); and

wherein the upwind heat-exchanging unit and the downwind heat-exchanging unit each comprise:
a first header (70, 71) comprising a first header space in the first header;
a second header (80, 81) comprising a second header space in the second header; and
flat tubes (50) that are connected to the first header and the second header and disposed side by side in a longitudinal direction of the first header and the second header, wherein the first header space and the second header space communicate with each other via the flat tubes,
when the refrigerant flows out from the outlet as a liquid refrigerant in a subcooled state, a subcooling area (formed by tubes 1 on the bottom portion of heat exchanger 40) in which the liquid refrigerant flows, an upwind outlet-side space (Fig.7, 96) that is the first header space or the second header space that communicates with the outlet, and an upwind upstream-side space (98) that is the first header space or the second header space that is disposed on an upstream side of a flow of the refrigerant at the upwind outlet-side space are formed in the upwind heat-exchanging unit (Fig.7), and
a downwind downstream-side space (Fig.6, 92) and the upwind upstream-side space communicate with each other via the refrigerant flow path, wherein the downwind 
In regards to claim 15, Hwang discloses that in an installed state:
the upwind heat-exchanging unit and the downwind heat-exchanging unit each comprise:
a first portion in which the flat tubes extend in a first direction (Fig.4, larger sections of the heat exchangers); and
a second portion in which the flat tubes extend in a second direction that intersects the first direction (smaller sections of the heat exchangers bent from the larger sections in a perpendicular direction),
the first portion of the downwind heat-exchanging unit is disposed beside a downwind side of the first portion of the upwind heat-exchanging unit (Fig.4), and
the second portion of the downwind heat-exchanging unit is disposed beside a downwind side of the second portion of the upwind heat-exchanging unit (Fig.4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Yoshioka et al. (US 8,205,470, herein Yoshioka).
In regards to claim 14, Hwang does not disclose that the subcooling area is disposed in a portion of the upwind heat-exchanging unit where a wind speed of the air flow that passes through the portion is less than a wind speed of the air flow in another portion of the upwind heat-exchanging unit.
	Yoshioka teaches an indoor unit of air conditioner (Fig.17) comprising a bottom portion of the casing with air outlets that are provided such that the wind speed of air supplied through the air outlet is reduced (col.22 lines 50-66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s heat exchanger such that it is used in an indoor unit of air conditioner such as the one taught by Yoshioka, where the subcooling area of Hwang’s heat exchanger would correspond to the bottom portion of the casing, and thus the wind speed of air flow passing through that portion would be less. Doing so reduces the sound of air supply and enhances the comfortability of the occupants of the room (see Yoshioka, col.22 lines 62-66).
In regards to claim 16, Hwang discloses
A refrigeration apparatus (Fig.3) comprising:
the heat exchanger (20) according to claim 9; and
a casing that accommodates the heat exchanger (paragraph 28, Fig.3 shows an interior view of an outdoor unit, wherein a casing surrounds the outdoor unit), wherein

in the heat exchanger, the upwind heat-exchanging unit, and the downwind heat- exchanging unit each comprise:
a first portion in which the flat tubes extend in a first direction (larger section of the heat exchangers); and
a second portion in which the flat tubes extend in a second direction different from the first direction (smaller sections of the heat exchangers bent from the larger section in a perpendicular direction),
in the upwind heat-exchanging unit,
one of the first header or the second header (81) is disposed at a terminating end of the first portion, and another of the first header (71) or the second header is disposed at a leading end of the second portion that is disposed apart from the terminating end of the first portion,
in the downwind heat-exchanging unit:
one of the first header or the second header (80) is disposed at a terminating end of the first portion, and another of the first header (70) or the second header is disposed at a leading end of the second portion that is disposed apart from the terminating end of the first portion, and
in each of the upwind heat-exchanging unit and the downwind heat-exchanging unit:
the terminating end of the first portion is disposed closer to the connection pipe insertion port than a leading end of the first portion (Fig.4).

Yoshioka teaches a refrigeration apparatus (Fig.8) comprising a heat exchanger (48) and a casing (26), wherein the casing comprises a connection pipe insertion port to which a refrigerant connection pipe is inserted (Fig.8 and col.13 lines 56-59, refrigerant pipes extending to the headers 51 are connected to a gas side connection port in the casing body), the heat exchanger comprising a first portion in which tubes extend in a first direction (vertical direction), a second portion in which the tubes extend in a second direction different from the first direction (horizontal direction), the terminating end of the first portion is disposed closer to the connection pipe insertion port than a leading end of the first portion (Fig.8), and the leading end of the second portion is disposed closer to the connection pipe insertion port than a terminating end of the second portion (Fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang’s second portion such that the leading end of the second portion is disposed closer to the connection pipe insertion port than a terminating end of the second portion as taught by Yoshioka in order to provide a heat exchanger that is positioned around the refrigeration apparatus and provide even distribution of air flow through the heat exchanger on all sides in a refrigeration apparatus such as the one taught by Yoshioka.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the outlet comprises a first outlet that communicates with the upwind second space, and a second outlet that communicates with the upwind outlet-side space, one of the upwind third space or the upwind sixth space corresponds to the upwind outlet-side space, and the upwind third space or the upwind sixth space that does not correspond to the upwind outlet-side space corresponds to the upwind upstream-side space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Raheena R Malik/Examiner, Art Unit 3763